Citation Nr: 0122724	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to secondary service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to June 1946, 
and from September 1948 to September 1949.  

This appeal arises from the January 1998 rating decision from 
the Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) that denied the veteran's claim for 
service connection for a right knee disability as secondary 
to a service connected left knee disability.

This case was remanded in April 2000 for further development.  
The case was thereafter returned to the Board.  


REMAND

In this case, the veteran has contended that his right knee 
disability, including degenerative joint disease, status post 
right total knee replacement, has been at least partially 
caused by his service connected left knee disability, 
including traumatic arthritis with chondromalacia, status 
post total knee replacement.  In the prior Remand in this 
case, the veteran was asked to identify which doctor 
indicated to him that his right knee disability was somehow 
related to his left knee disability.  In response, the 
veteran noted a March 1997 VA hospital report wherein 
arthritis of both knees was described, the veteran reported 
that he interpreted this to mean that he had an overall 
bilateral knee disability and that the right knee disability 
was part of the left knee disability.  This March 1997 VA 
report is of record.  Additionally requested in the prior 
Remand were Social Security Administration (SSA) records of 
the veteran, which were obtained.

In view of the veteran's contentions and due to the recent 
change in the duty to assist, as noted below, an opinion 
should be obtained, with a VA examination should be afforded 
the veteran, if necessary.  Any treatment records described 
by the veteran and not already of record should additionally 
be obtained.

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, (38 U.S.C.A. 
§ 5103A (West Supp. 2001)) which defines VA's duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim and eliminated from section 5107(a) the necessity 
of submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide VA examinations, where such examinations 
may substantiate entitlement to the benefit sought.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  On Remand, the RO must assure that the 
provisions of this new Act and implementing VA regulations 
are complied with to the extent they apply to the instant 
issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right knee 
disability since service.  After securing 
the necessary release, the RO should 
obtain these records, to include those 
from any VA Medical Center as specified 
by the veteran.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results. 

3.  Thereafter, the veteran's records 
should be forwarded for entry of a VA 
opinion on the issue at hand.  The 
veteran should be afforded an 
examination, 
if needed, to complete the answers to the 
questions below.  Notification of the 
date, time and place of the examination 
should be sent to the veteran.  The 
entirety of the veteran's claims folder 
must be made available to the examiner 
for review prior to any evaluation of the 
veteran.

The opinion, and examination, if 
conducted, must encompass a detailed 
review of the veteran's relevant history.  
The examiner should answer the following 
questions below.  In so doing, the 
examiner should respond using any 
underlined phrase.  Any such phrase 
represents the standard of proof that the 
Board uses in adjudicating claims 
involving service connection.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".  If the physician agrees or 
disagrees with any opinion of record 
concerning the issue of secondary service 
connection for a right knee disability, 
he/she may, at his/her discretion, 
comment on the reasons for any such 
disagreement or agreement.

I.  What is the current diagnosis of 
a right knee disability and when did 
the disability of the right knee 
have its onset?

II.  Is it at least as likely as not 
that any current right knee 
disability is proximately due to or 
the result of service connected left 
knee disability?  

III.  Is it at least as likely as 
not that any current right knee 
disability is being aggravated by 
the service connected left knee 
disability?  If so, the degree of 
aggravation should be quantified to 
the extent feasible.

The reasons and bases for any conclusion 
reached should be discussed.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims for service 
connection for a right knee disability as 
secondary to the veteran's service 
connected left knee disability.  This 
should include consideration of the case 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for the scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


